Title: Barbeu-Dubourg: Memorandum for the American Commissioners, [before 9 January? 1777]
From: Barbeu-Dubourg, Jacques
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


This memorandum is the first account of the negotiations over tobacco that had been going on before Franklin’s arrival, and that were expected to play a crucial part in financing the war. No other American export was in such demand in France; if military supplies were to be traded for commodities, the only commodity available was tobacco. The committee of secret correspondence, writing to Deane the previous October, had expected to deal with the farmers general; and a contract with them remained one of the commissioners’ major aims. The farm was a syndicate of financiers, one of the most elaborate and efficient bureaucracies of the ancien régime, that was responsible for collecting taxes on goods and for administering the state monopolies of salt and tobacco.For the latter the farmers paid the government twenty-four million livres a year, and the maximum sale price was fixed; the syndicate therefore had to have a sufficient supply or face bankruptcy. When it discovered that it could not obtain what it needed from Britain, it started looking for American sources, among them the commissioners.

British firms had hitherto controlled the bulk of the trade: their agents had bought the crop in the Chesapeake area, and their ships had carried it to France. Now that the war had eliminated these middlemen, a direct commerce in tobacco promised to be enormously lucrative; and French and American entrepreneurs jostled for a share of it. Some of the Frenchmen, such as Barbeu-Dubourg, hoped to substitute connections for resources; others, such as Chaumont in particular, had better connections and far greater resources. American merchant houses and consortia, like Willing & Morris and Alsop & Company, hoped to do business both for themselves and for Congress. The farmers initially negotiated with the commissioners, with the secret committee through Thomas Morris, and with Dubourg; and the negotiations came to nothing. The main problem was transport. The crop could not be shipped in American vessels; they were too few, and British cruisers too prevalent. The commissioners had a ready answer: send French ships for it. The farmers refused; they were as well aware as the Americans that such a move would stir the hornets’ nest in London, and that Versailles was not yet ready to risk war. The protracted negotiations were consequently unrealistic, and the commissioners’ idea that tobacco might finance the war was a pipe dream.
 
[Before January 9?, 1777]
M. Penet m’ayant chargé de negocier avec la ferme génerale des tabacs, je pris des arrangemens avec M. Paulze.Sa lettre du 22 may 1776 en fait foi. J’en rendis compte à M. Deane à son arrivée, et m’en tins là pendant longtems.
M. Deane à qui on avoit proposé à Bourdeaux un autre plan fit peu d’attention à mes representations.
Au mois d’août M. Paulze me recrivit à ce sujet, je communiquai immediatement sa lettre à M. Deane qui parut alors s’en occuper tout de bon. Nous fumes ensemble chez M. Paulze qui lui offrit même des avances pecuniaires. Nous lui fimes esperer des cargaisons abondantes de tabacs pour les mois de xbre. Jr. et fr. M. Deane se chargea d’y pourvoir efficacement, et sur les instances de M. Paulze, je lui en garantis l’execution par une lettre du 20 août.
M. Paulze m’a rappellé cette lettre, et en a reclamé les effets par la sienne du 9e. x bre. dernier à l’occasion des tabacs arrivants à Nantes. Je l’ai fait attendre jusqu’à l’arrivée de M. franklin.
Les prix de ces tabacs devoient être evalués à l’amiable suivant nos conventions, au moyen de quoi la ferme generale ne devoit point s’adresser à d’autres.
M. de Chaumont est venu à la traverse, et pour s’attirer tout ce commerce, il a offert un prix avantageux des tabacs arrivés, et fait entendre à M. Deane et consorts qu’il falloit tirer parti de la detresse où se trouvoient les fermiers generaux.
Persuadé qu’il ne falloit pas les vexer si fort, ni les obliger à chercher d’autres ressources, j’ai speculé à mon tour sur toutes les parties qui ont rapport à cet objet; et promis de faire venir en Societé avec des personnes honnetes et solides, tant françois qu’Americains, 20,000 bouccauts de tabac à raison de 7. sols la livre, moyennant de grandes avances pecuniaires de la part de la ferme generale, ou à 8 sols la livre sans avances de sa part. Et cette proposition avoit été bien reçue et le marché devoit en être arreté en definitive Samedi 4e. Jr. 1777.
Mais sur ces entrefaites M. de Chaumont ayant demandé une entrevue avec le Comité de fermiers generaux chez M. de Trudaine pour le jeudi 2e. jr. ou leur donna des inquietudes sur l’execution des promesses de la Societé, ou au moins sur leur accomplissement aux epoques marquées; M. de Ch. fît echouer notre affaire, et ne reussit pas mieux dans la sienne propre.
Il paroit que les fermiers generaux ont traité avec des hollandois et autres, pour tirer de diverses contrées de l’Europe des tabacs d’une qualité au dessous de la mediocre, mais qu’au moyen de leur privilege exclusif, ils debiteront également, et se moqueront des cris du peuple.
Il m’a paru necessaire que M. fr. soit bien imbu de ces faits pour en faire usage suivant sa Sagesse dans la conversation qu’il doit avoir avec M. de Trudaine.
Au reste la Societé proposée peut toujours avoir lieu. Non seulement M. de Chaumont veut la renouer, mais je vis hier un autre de nos principaux adjoints qui m’encouragea beaucoup à la refondre sur un plan un peu different, en offrant d’y mettre de plus gros fonds, en tant que besoin seroit.
 
Endorsed: M. Dubourg
